Case 20-10343-LSS   Doc 1892   Filed 12/31/20   Page 1 of 11
Case 20-10343-LSS   Doc 1892   Filed 12/31/20   Page 2 of 11

                     EXHIBIT A
                                               Case 20-10343-LSS                               Doc 1892                     Filed 12/31/20                   Page 3 of 11
                                                                                                             Exhibit A
                                                                                                      Core/2002 Service List
                                                                                                     Served as set forth below

                    Description                                           Name                                        Address                       Fax                         Email             Method of Service
Notice of Appearance and Request for Notices         Abernathy, Roeder, Boyd & Hullett, P.C.    Attn: Chad Timmons                           214-544-4040    ctimmons@abernathylaw.com          Email
Counsel to Collin County Tax Assessor/Collector                                                 Attn: Larry R. Boyd                                          bankruptcy@abernathylaw.com
                                                                                                Attn: Emily M. Hahn                                          ehahn@abernathy-law.com
                                                                                                1700 Redbud Blvd, Ste 300
                                                                                                McKinney, TX 75069
Notice of Appearance/Request for Notices.           Adams and Reese LLP                         Attn: Henry C. Shelton, III                                  Henry.Shelton@arlaw.com            Email
Counsel to Chickasaw Council, Boy Scouts of                                                     6075 Poplar Ave, Ste 700
America, Inc.                                                                                   Memphis, TN 38119
Notice of Appearance/Request for Notices            Ashby & Geddes, P.A.                        Attn: Bill Bowden                            302-654-2067    wbowden@ashbygeddes.com            Email
Counsel for Del-Mar-Va Council, Inc., Boy Scouts of                                             500 Delaware Avenue, 8th Floor
America                                                                                         P.O. Box 1150
                                                                                                Wilmington, DE 19899-1150
Notice of Appearance and Request for Notices         Baird Mandalas Brockstedt, LLC             Attn: Stephen W. Spence                      302-644-0306    sws@bmbde.com                      Email
Counsel to several sexual abuse survivor claimants                                              1413 Savannah Rd, Ste 1
                                                                                                Lewes, DE 19958
Notice of Appearance/Request for Notices             Baker Manock & Jensen, PC                  Attn: Jan T. Perkins                                         jperkins@bakermanock.com           Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                                 5260 North Palm Avenue, Suite 421
                                                                                                Fresno, CA 93704
Notice of Appearance/Request for Notices        Ballard Spahr LLP                               Attn: Matthew G. Summers                     302-252-4466    summersm@ballardspahr.com          Email
Counsel for Clarendon America Insurance Company                                                 Attn: Chantelle D. McClamb                                   mcclambc@ballardspahr.com
                                                                                                919 N. Market St, 11th Fl
                                                                                                Wilmington, DE 19801-3034
Notice of Appearance/Request for Notices         Bayard, P.A.                                   Attn: Erin R. Fay                                            efay@bayardlaw.com                 Email
Counsel for Hartford Accident and Indemnity                                                     Attn: Gregory J. Flasser                                     gflasser@bayardlaw.com
Company, First State Insurance Company, and Twin                                                600 N King St, Ste 400
City Fire Insurance Company                                                                     Wilmington, DE 19801


Notice of Appearance/Request for Notices             Bielli & Klauder, LLC                      Attn: David M. Klauder                       302-397-2557    tbielli@bk-legal.com               Email
Counsel for Various Tort Claimants                                                              1204 N. King Street                                          dklauder@bk-legal.com
                                                                                                Wilmington, DE 19801
Notice of Appearance and Request for Notices         Bodell Bove, LLC                           Attn: Bruce W. McCullough                    302-655-6827    bmccullough@bodellbove.com         Email
Counsel for Agricultural Insurance Company                                                      1225 N King St, Ste 1000
                                                                                                Wilmington, DE 19801
Notice of Appearance/Request for Notices             Bradley Arant Boult Cummings               Attn: Edwin Rice                                             eRice@bradley.com                  Email
Counsel for the Florida Conference of the United                                                Attn: Elizabeth Brusa                                        ebrusa@bradley.com
Methodist Church and Various Churches in the                                                    100 N Tampa St, Ste 2200
Conference that are Chartered Organizations                                                     Tampa, FL 33602



Notice of Appearance/Request for Notices             Bradley Riley Jacobs PC                    Attn: Todd C. Jacobs                                         tjacobs@bradleyriley.com           Email
Counsel for the National Surety Corporation                                                     320 W Ohio St, Ste 3W
                                                                                                Chicago, IL 60654
Notice of Appearance and Request for Notices         Brown Rudnick LLP                          Attn: David J. Molton                                        EGoodman@brownrudnick.com          Email
Counsel to the Coalition of Abused Scouts for                                                   7 Times Square                                               DMolton@brownrudnick.com
Justice                                                                                         New York, NY 10036
Notice of Appearance and Request for Notices         Brown Rudnick LLP                          Attn: Sunni P. Beville                                       sbeville@brownrudnick.com          Email
Counsel to the Coalition of Abused Scouts for                                                   Attn: Tristan G. Axelrod                                     taxelrod@brownrudnick.com
Justice                                                                                         1 Financial Ctr
                                                                                                Boston, MA 02111
Notice of Appearance/Request for Notices             Buchalter, A Professional Corporation      Attn: Shawn M. Christianson                  415-227-0770    schristianson@buchalter.com        Email
Counsel for Oracle America, Inc                                                                 55 Second Street, 17th Floor
                                                                                                San Francisco, California 94105-3493
Notice of Appearance/Request for Notices Counsel Butler Snow LP                                 Attn: Daniel W. Van Horn                                     Danny.VanHorn@butlersnow.com       Email
for Chicksaw Council, BSA, Inc.                                                                 P.O. Box 171443
                                                                                                Memphis, TN 38187-1443
Notice of Appearance/Request for Notices             Carruthers & Roth, P.A.                    Attn: Britton C. Lewis                       336-478-1145    bcl@crlaw.com                      Email
Counsel for Arrowood Indemnity Company                                                          235 N. Edgeworth St.
                                                                                                P.O. Box 540
                                                                                                Greensboro, NC 27401
Notice of Appearance/Request for Notices Counsel Chipman, Brown, Cicero & Cole, LLP             Attn: Mark Desgrosseilliers                  302-295-0199    degross@chipmanbrown.com           Email
for Jane Doe, Party in Interest                                                                 1313 N Market St, Ste 5400
                                                                                                Wilmington, DE 19801
Notice of Appearance/Request for Notices             Choate, Hall & Stewart LLP                 Attn: Douglas R. Gooding                     617-248- 4000   dgooding@choate.com                Email
Counsel for Liberty Mutual Insurance Company                                                    Attn: Jonathan D. Marshall                                   jmarshall@choate.com
                                                                                                Attn: Michael J. Foley, Jr.                                  mjfoley@choate.com
Notice of Appearance/Request for Notices -          Commonwealth of Pennsylvania                Dept of Labor & Industry                     717-787-7671    ra-li-ucts-bankrupt@state.pa.us    Email
Authorized Agent for the Commonwealth of                                                        Attn: Deb Secrest/Collections Support Unit
Pennsylvania, Dept of Labor and Industry, Office of                                             651 Boas St, Rm 925
Unemployment Compensation Tax Services (UCTS)                                                   Harrisburg, PA 17121

Notice of Appearance/Request for Notices             Connolly Gallagher, LLP                    Attn: Karen C. Bifferato                                     kbifferato@connollygallagher.com   Email
Counsel for IRC Burnsville Crossing, LLC                                                        Attn: Kelly M. Conlan                                        kconlan@connollygallagher.com
                                                                                                1201 N Market St, 20th Fl
                                                                                                Wilmington, DE 19801
Notice of Appearance/Request for Notices             Coughlin Duffy, LLP                        Attn: Kevin Coughlin                         973-267-6442    kcoughlin@coughlinduffy.com        Email
Counsel for Arrowood Indemnity Company                                                          Attn: Lorraine Armenti                                       larmenti@coughlinduffy.com
                                                                                                Attn: Michael Hrinewski                                      mhrinewski@coughlinduffy.com
                                                                                                350 Mount Kemble Ave.
                                                                                                PO Box 1917
                                                                                                Morristown, NJ 0796
Notice of Appearance and Request for Notices         Crew Janci LLP                             Attn: Stephen Crew                                           peter@crewjanci.com                Email
Counsel to Abuse Victims                                                                        Attn: Peter Janci                                            steve@crewjanci.com
                                                                                                1200 NW Naito Pkwy, Ste 500
                                                                                                Portland, OR 97209
*NOA - Counsel to Appellee Sidley Austin LLP         Cross & Simon, LLC                         A n: Christopher Simon                       302-777-4224    csimon@crosslaw.com                Email
                                                                                                A n: Kevin Mann                                              kmann@crosslaw.com
                                                                                                1105 N Market St, Ste 901
                                                                                                Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                             Page 1 of 7
                                              Case 20-10343-LSS                                     Doc 1892                     Filed 12/31/20               Page 4 of 11
                                                                                                                  Exhibit A
                                                                                                           Core/2002 Service List
                                                                                                          Served as set forth below

                   Description                                             Name                                            Address                    Fax                        Email                Method of Service
Notice of Appearance and Request for Notices        Crowell & Moring LLP                             Attn: Mark D. Plevin                      415-986-2827   mplevin@crowell.com                   Email
Counsel to American Zurich Insurance Company                                                         Attn: Austin J. Sutta                                    asutta@crowell.com
                                                                                                     3 Embarcadero Center, 26th Fl
                                                                                                     San Francisco, CA 94111
Notice of Appearance and Request for Notices        Crowell & Moring LLP                             Attn: Tacie H. Yoon                       202-628-5116   tyoon@crowell.com                     Email
Counsel to American Zurich Insurance Company                                                         1001 Pennsylvania Ave, NW
                                                                                                     Washington, D.C. 20004
Notice of Appearance/Request for Notices            Davidoff Hutcher & Citron LLP                    Attn: Jonathan S. Pasternak               914-381-7406   jsp@dhclegal.com                      Email
Counsel for St. Stephen's Episcopal Church                                                           Attn: James B. Glucksman                                 jbg@dhclegal.com
                                                                                                     Attn: Robert L. Rattet                                   rlr@dhclegal.com
                                                                                                     605 3rd Ave
                                                                                                     New York, NY 10158
Notice of Appearance/Request for Notices            Davies Hood PLLC                                 Attn: Jason P. Hood                                      Jason.Hood@davieshood.com             Email
Counsel for Chicksaw Council, BSA, Inc.                                                              22 North Front Street, Suite 620
                                                                                                     Memphis, TN 38103-2100
Notice of Appearance/Request for Notices            Dorsey & Whitney LLP                             Attn: Bruce R. Ewing                                     ewing.bruce@dorsey.com                Email
Counsel for Girl Scouts of the United States of                                                      Attn: Eric Lopez Schnabel                                schnabel.eric@dorsey.com
America                                                                                              51 W 52nd St
                                                                                                     New York, NY 10019
Notice of Appearance/Request for Notices            Dorsey & Whitney LLP                             Attn: Eric Lopez Schnabel                                schnabel.eric@dorsey.com              Email
Counsel for Girl Scouts of the United States of                                                      Attn: Alessandra Glorioso                                glorioso.alessandra@dorsey.com
America                                                                                              300 Delaware Ave, Ste 1010
                                                                                                     Wilmington, DE 19801
Notice of Appearance and Request for Notices        Doshi Legal Group, P.C.                          Attn: Amish R. Doshi                                     amish@doshilegal.com                  Email
Counsel to Oracle America, Inc.                                                                      1979 Marcus Ave, Ste 210E
                                                                                                     Lake Success, NY 11042
Notice of Appearance/Request for Notices            Faegre Drinker Biddle & Reath LLP                Attn: Michael P. Pompeo                   317-569-4800   michael.pompeo@faegredrinker.com      Email
Counsel for The Roman Catholic Diocese of                                                            1177 Avenue of the Americas, 41st Floor
Brooklyn, New York                                                                                   New York, NY 10036-2714
Notice of Appearance/Request for Notices            Faegre Drinker Biddle & Reath LLP                Attn: Patrick A. Johnson                  302-467-4201   patrick.jackson@faegredrinker.com     Email
Counsel for The Roman Catholic Diocese of                                                            Attn: Kaitlin W. MacKenzie                               kaitlin.mackenzie@faegredrinker.com
Brooklyn, New York                                                                                   222 Delaware Ave, Ste 1410
                                                                                                     Wilmington, DE 19801-1621
Notice of Appearance/Request for Notices            Faegre Drinker Biddle & Reath LLP                Attn: Jay Jaffe                           317-569-4800   jay.jaffe@faegredrinker.com           Email
Counsel for Weaver Fundraising, LLC d/b/a Trail's                                                    600 E. 96th St, Ste 600
End Popcorn Company                                                                                  Indianapolis, IN 46240
Notice of Appearance/Request for Notices            Faegre Drinker Biddle & Reath LLP                Attn: Patrick A. Johnson                  302-467-4201   patrick.jackson@faegredrinker.com     Email
Counsel for Weaver Fundraising, LLC d/b/a Trail's                                                    222 Delaware Ave, Ste 1410
End Popcorn Company                                                                                  Wilmington, DE 19801-1621

Notice of Appearance/Request for Notices            Ferry Joseph, PA                                 Attn: John D. McLaughlin, Jr.             302-575-1714   jmclaughlin@ferryjoseph.com           Email
Counsel for Simon Kenton Council                                                                     824 N Market St, Ste 1000
                                                                                                     Wilmington, DE 19801
Notice of Appearance/Request for Notices            Fineman Krekstein & Harris, PC                   Attn: Dierdre M. Richards                 302-394-9228   drichards@finemanlawfirm.com          Email
Counsel for National Union Fire Insurance Co of PA,                                                  1300 N King St
AIG                                                                                                  Wilmington, DE 19801


Notice of Appearance and Request for Notices        Flordia M. Henderson                             P.O. Box 30604                            901-348-4409   flordia@fhendersonlaw.net             Email
Counsel for Trennie L. Williams and Kiwayna H.                                                       Memphis, TN 38130-0604
Williams, jointly as Parents, Legal Guardians and
Next Friends of T.Q.W., a Minor
Notice of Appearance/Request for Notices            Foley & Lardner LLP                              Attn: Richard J. Bernard                  212-687-2329   rbernard@foley.com                    Email
Counsel for Boys Scouts of America San Diego                                                         90 Park Ave
                                                                                                     New York, NY 10016
Notice of Appearance/Request for Notices            Foley & Lardner LLP                              Attn: Victor Vilaplana                    858-792-6773   vavilaplana@foley.com                 Email
Counsel for Boys Scouts of America San Diego                                                         3579 Valley Centre Dr, Ste 300
                                                                                                     San Diego, CA 92130
Notice of Appearance/Request for Notices            Foran Glennon Planadech Ponzi & Rudloff, P.C.    Attn: Susan N K Gummow                    312-863-5000   sgummow@fgppr.com                     Email
Counsel for National Union Fire Insurance Co of PA,                                                  Attn: Igor Shleypak                                      ishleypak@fgppr.com
AIG                                                                                                  222 N LaSalle St, Ste 1400
                                                                                                     Chicago, IL 60614
Notice of Appearance/Request for Notices            Fox Swibel Levin & Carroll LLP                   Attn: Margaret M. Anderson                312-224-1201   panderson@foxswibel.com               Email
Counsel for Old Republic Insurance Company                                                           200 W Madison St, Ste 3000
                                                                                                     Chicago, IL 60606
Notice of Appearance and Request for Notices        Gilbert LLP                                      Attn: Kami Quinn                                         chalashtorij@gilbertlegal.com         Email
Counsel to Future Claimants’ Representative                                                          Attn: Meredith Neely                                     quinnk@gilbertlegal.com
                                                                                                     Attn: Emily Grim                                         neelym@gilbertlegal.com
                                                                                                     Attn: Jasmine Chalashtori                                grime@gilbertlegal.com
                                                                                                     700 Pennsylvania Ave, SE Ste 400
                                                                                                     Washington, DC 20003
Notice of Appearance and Request for Notices        Godfrey & Kahn, SC                               Attn: Erin A. West                        608-257-0609   ewest@gklaw.com                       Email
Counsel for Bay-Lakes Council                                                                        1 E Main St, Ste 500
                                                                                                     P.O. Box 2719
                                                                                                     Madison, WI 53701-2719
Notice of Appearance and Request for Notices        Godfrey & Kahn, SC                               Godfrey & Kahn, SC                        920-436-7988   tnixon@gklaw.com                      Email
Counsel for Bay-Lakes Council                                                                        Attn: Timothy F. Nixon
                                                                                                     200 S Washington St, Ste 100
                                                                                                     Green Bay, WI 54301-4298
Notice of Appearance and Request for Notices        Hoover & Slovacek, LLP                           Attn: Steven A. Leyh                      713-977-5395   leyh@hooverslovacek.com               Email
Counsel for the Chapelwood United Methodist                                                          Galleria Tower II
Church                                                                                               5051 Westheimer Rd, Ste 1200
                                                                                                     Houston, TX 77056
Notice of Appearance and Request for Notices        Ice Miller                                       Attn: Daniel R. Swetnam                   614-224-3568   daniel.swetnam@icemiller.com          Email
Counsel for Simon Kenton Council                                                                     Arena District
                                                                                                     250 West St
                                                                                                     Columbus, OH 43215
Core Parties                                        Internal Revenue Service                         Centralized Insolvency Operation          855-235-6787                                         First Class Mail
Internal Revenue Service                                                                             P.O. Box 7346
                                                                                                     Philadelphia, PA 19101-7346




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                  Page 2 of 7
                                                 Case 20-10343-LSS                                    Doc 1892                     Filed 12/31/20           Page 5 of 11
                                                                                                                    Exhibit A
                                                                                                             Core/2002 Service List
                                                                                                            Served as set forth below

                    Description                                             Name                                             Address               Fax                            Email                Method of Service
Notice of Appearance/Request for Notices              Jacobs & Crumplar, P.A.                          Attn: Reann Warner                   302-656-5875    raeann@jcdelaw.com                       Email
Counsel for Certain Claimants                                                                          Attn: Thomas C. Crumplar                             tom@jcdelaw.com
                                                                                                       750 Shipyard Dr., Suite 200
                                                                                                       Wilmington, DE 19801
Notice of Appearance and Request for Notices          James, Vernon & Weeks, P.A.                      Attn: Leander L. James               208-664-1684    ljames@jvwlaw.net                        Email
Counsel to Certain Tort Claimants                                                                      Attn: Craig K. Vernon                                cvernon@jvwlaw.net
                                                                                                       Attn: R. Charlie Beckett                             rbeckett@jvwlaw.net
                                                                                                       1626 Lincoln Wy
                                                                                                       Coeur d’Alene, ID 83815
Notice of Appearance/Request for Notices              Janet, Janet & Scuggs, LLC                       Attn: Gerald D. Jowers, Jr           803-727-1059    gjowers@JJSJustice.com                   Email
Counsel for Claimant J.M. as party in interest                                                         500 Taylor St, Ste 301
                                                                                                       Columbia, SC 29201
Bank Debt                                             JPMorgan Chase Bank, NA                          Attn: Phil Martin                                    louis.strubeck@nortonrosefulbright.com   First Class Mail
                                                                                                       Attn: Louis Strubeck                                                                          Email
                                                                                                       10 S Dearborn St
                                                                                                       Mail Code Il1-1415
                                                                                                       Chicago, Il 60603
Notice of Appearance/Request for Notices              Karr Tuttle Campbell, PS                         Attn: Bruce W. Leaverton             206-682-7100    bleaverton@karrtuttle.com                Email
Counsel for Chief Seattle Council, Boy Scouts of                                                       701 5th Ave, Ste 3300
America                                                                                                Seattle, WA 98104
Notice of Appearance and Request for Notices          Kelly, Morgan, Dennis, Corzine & Hansen, P.C.    Attn: Michael G. Kelly               432-363-9121    mkelly@kmdfirm.com                       Email
Counsel to Buffalo Trail Council, Inc.                                                                 P.O. Box 1311
                                                                                                       Odessa, TX 79760-1311
Notice of Appearance and Request for Notices          Klehr Harrison Harvey Branzburg LLP              Attn: Domenic E. Pacitti                             dpacitti@klehr.com                       Email
Counsel to Abuse Victims                                                                               919 Market St, Ste 1000
                                                                                                       Wilmington, DE 19801
Notice of Appearance and Request for Notices          Klehr Harrison Harvey Branzburg LLP              Attn: Morton R. Branzburg                            mbranzburg@klehr.com                     Email
Counsel to Abuse Victims                                                                               1835 Market St, Ste 1400
                                                                                                       Philadelphia, PA 19103
Notice of Appearance/Request for Notices              Kramer Levin Naftalis & Frankel LLP              Attn: Thomas Moers Mayer             212-715-8000    tmayer@kramerlevin.com                   Email
Counsel for the Official Committee of Unsecured                                                        Attn: Rachel Ringer                                  rringer@kramerlevin.com
Creditors                                                                                              Attn: David E. Blabey Jr.                            dblabey@kramerlevin.com
                                                                                                       Attn: Jennifer R. Sharret                            jsharret@kramerlevin.com
                                                                                                       Attn: Megan M. Wasson                                mwasson@kramerlevin.com
                                                                                                       177 Ave of the Americas
                                                                                                       New York, NY 10036
Notice of Appearance/Request for Notices             Latham & Watkins LLP                              Attn: Adam J. Goldberg               212-751-4864    adam.goldberg@lw.com                     Email
Counsel for The Church of Jesus Christ of Latter-day                                                   885 3rd Ave
Saints                                                                                                 New York, NY 10022-4834
Notice of Appearance/Request for Notices             Latham & Watkins LLP                              Attn: Jeffrey E Bjork                213-891-8763    jeff.bjork@lw.com                        Email
Counsel for The Church of Jesus Christ of Latter-day                                                   Attn: Kimberly A Posin                               kim.posin@lw.com
Saints                                                                                                 355 S Grand Ave, Ste 100
                                                                                                       Los Angeles, CA 90071-1560
Notice of Appearance and Request for Notices          Linebarger Goggan Blair & Sampson, LLP           Attn: Don Stecker                    210-225-6410    sanantonio.bankruptcy@publicans.com      Email
Counsel to Ector CAD                                                                                   112 E Pecan St, Ste 2200
                                                                                                       San Antonio, TX 78205
Notice of Appearance/Request for Notices              Linebarger Goggan Blair & Sampson, LLP           Attn: Elizabeth Weller               469-221-5003    dallas.bankruptcy@publicans.com          Email
Counsel for Dallas County                                                                              2777 N. Stemmons Fwy, Ste 1000
                                                                                                       Dallas, TX 75207
Notice of Appearance/Request for Notices              Linebarger Goggan Blair & Sampson, LLP           Attn: John P. Dillman                713-844-3503    houston_bankruptcy@publicans.com         Email
Counsel for Houston Liens, Harris County, Cleveland                                                    P.O. Box 3064
ISD, Montgomery County, Orange County, and                                                             Houston, TX 77253-3064
Montgomery County
Notice of Appearance/Request for Notices              Maurice Wutscher LLP                             Attn: Alan C. Hochheiser             216-472-8510    ahochheiser@mauricewutscher.com          Email
Counsel for AmTrust North America, Inc. on behalf                                                      23611 Chagrin Blvd. Suite 207
of Wesco Insurance Company                                                                             Beachwood, OH 44123
Notice of Appearance/Request for Notices              McCreary, Veselka, Bragg & Allen, PC             Attn: Tara LeDay                     512-323-3205    tleday@mvbalaw.com                       Email
Counsel for The County of Anderson, Texas, The                                                         P.O. Box 1269
County of Denton, Texas, Harrison Central Appraisal                                                    Round Rock, TX 78680
District, The County of Harrison, Texas, The County
of Henderson, Texas, Midland Central Appraisal
District, The County of Milam, Texas, Terry County
Appraisal District and The County of Williamson,
Texas
Notice of Appearance/Request for Notices              McDermott Will & Emery LLP                     Attn: Ryan S. Smethurst                202-756-8087    rsmethurst@mwe.com                       Email
Counsel for Allianz Global Risks US Insurance                                                        Attn: Margaret H. Warner                               mwarner@mwe.com
Company                                                                                              The McDermott Building
                                                                                                     500 North Capitol Street, NW
                                                                                                     Washington, DC 20001-1531
Notice of Appearance Counsel to The Episcopal    McDermott Will & Emery LLP                          Attn: David R. Hurst                   302-351-8711    dhurst@mwe.com                           Email
Diocese of Chicago                                                                                   The Nemours Building
                                                                                                     1007 N Orange St, 10th FL
                                                                                                     Wilmington, DE 19801
Notice of Appearance Counsel to The Episcopal    McDermott Will & Emery LLP                          Attn: Timothy W. Walsh                 212-547-5444    twwalsh@mwe.com                          Email
Diocese of Chicago                                                                                   340 Madison Ave
                                                                                                     New York, NY 10173-1922
Notice of Appearance and Request for Notices     Miller, Canfield, Paddock and Stone, P.L.C.         Attn: Danielle Mason Anderson          269-382-0244    andersond@millercanfield.com             Email
Counsel to Stryker Medical                                                                           277 S Rose St, Ste 5000
                                                                                                     Kalamazoo, MI 49007
Notice of Appearance/Request for Notices         Mintz, Levin, Cohn, Ferris, Glovsky And Popeo, P.C. Attn: Kim V. Marrkand                  617-542- 2241   kmarrkand@mintz.com                      Email
Counsel for Liberty Mutual Insurance Company                                                         Attn: Nancy D. Adams                                   ndadams@mintz.com
                                                                                                     Attn: Laura Bange Stephens                             lbstephens@mintz.com
                                                                                                     One Financial Ctr
                                                                                                     Boston, MA 02111
Notice of Appearance/Request for Notices         Mirick, O'Connell, DeMallie & Lougee, LLP           Attn: Kate P Foley                     508-898-1502    kfoley@mirickoconnell.com                Email
Counsel for Sun Life Assurance Company of Canada                                                     1800 W Park Dr, Ste 400
                                                                                                     Westborough, MA 01581
Notice of Appearance/Request for Notices         Mirick, O'Connell, DeMallie & Lougee, LLP           Attn: Paul W Carey                     508-791-8502    pcarey@mirickoconnell.com                Email
Counsel for Sun Life Assurance Company of Canada                                                     100 Front St
                                                                                                     Worcester, MA 01608




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                    Page 3 of 7
                                                Case 20-10343-LSS                                    Doc 1892                        Filed 12/31/20           Page 6 of 11
                                                                                                                    Exhibit A
                                                                                                             Core/2002 Service List
                                                                                                            Served as set forth below

                   Description                                          Name                                               Address                   Fax                             Email               Method of Service
Notice of Appearance/Request for Notices           Missouri Department of Revenue                     Bankruptcy Unit                         573-751-7232    deecf@dor.mo.gov                         Email
Counsel for Missouri Department of Revenue                                                            Attn: Steven A. Ginther
                                                                                                      PO Box 475
                                                                                                      Jefferson City, MO 65105-0475
Notice of Appearance and Request for Notices       Monzack Mersky Browder and Hochman, P.A.           Attn: Rachel B. Mersky                                  rmersky@monlaw.com                       Email
Counsel to the Coalition of Abused Scouts for                                                         1201 N Orange St, Ste 400
Justice                                                                                               Wilmington, DE 19801
Notice of Appearance/Request for Notices           Monzack Mersky McLaughlin & Browder, PA            Attn: Brian McLaughlin                  302-656-2769    bmclaughlin@monlaw.com                   Email
Counsel for Waste Management                                                                          Attn: Rachel Mersky                                     rmersky@monlaw.com
                                                                                                      1201 N Orange St, Ste 400
                                                                                                      Wilmington, DE 19801
Notice of Appearance/Request for Notices           Moore & Rutt, PA                                   Attn: David N. Rutt                                     dnrutt@mooreandrutt.com                  Email
Counsel for the Florida Conference of the United                                                      Attn: Scott G. Wilcox                                   swilcox@mooreandrutt.com
Methodist Church and Various Churches in the                                                          122 N Market St
Conference that are Chartered Organizations                                                           P.O. Box 554
                                                                                                      Georgetown, DE 19947


Notice of Appearance/Request for Notices Counsel Morris James LLP                                     Attn: Jeffrey R. Waxman                 302-571-1750    jwaxman@morrisjames.com                  Email
for Pearson Education, Inc. and NCS Pearson, Inc.                                                     Attn: Eric J. Monso                                     emonzo@morrisjames.com
                                                                                                      500 Delaware Ave, Ste 1500
                                                                                                      P.O. Box 2306
                                                                                                      Wilmington, DE 19899-2306
Notice of Appearance/Request for Notices           Morris James LLP                                   Attn: Brett D. Fallon                   302-571-1750    bfallon@morrisjames.com                  Email
Counsel for Old Republic Insurance Company                                                            Attn: Brya M. Keilson                                   bkeilson@morrisjames.com
                                                                                                      500 Delaware Ave, Ste 1500
                                                                                                      P.O. Box 2306
                                                                                                      Wilmington, DE 19899-2306
Notice of Appearance/Request for Notices           Morris James LLP                                   Attn: Stephen M. Miller                 302-571-1750    smiller@morrisjames.com                  N/A
Counsel for Old Republic Insurance Company                                                            Attn: Carl N. Kunz, III                                 ckunz@morrisjames.com
                                                                                                      500 Delaware Ave, Ste 1500
                                                                                                      Wilmington, DE 19801
Core Parties                                       Morris, Nichols, Arsht & Tunnell                   Attn: Derek C. Abbott                   302-658-7036    dabbott@mnat.com                         Email
Counsel for Debtor                                                                                    Attn: Joseph Charles Barsalona II                       jbarsalona@mnat.com
                                                                                                      Attn: Eric Moats                                        emoats@mnat.com
                                                                                                      Attn: Andrew R. Remming                                 aremming@mnat.com
                                                                                                      Attn: Paige N. Topper                                   ptopper@mnat.com
                                                                                                      1201 N. Market Street
                                                                                                      P.O. Box 1347
                                                                                                      Wilmington, DE, 19899

Notice of Appearance/Request for Notices           Motley Rice LLC                                    A n: Daniel R. Lapinksi                 856-667-5133    dlapinski@motleyrice.com                 Email
Counsel for various child sexual abuse tort                                                           210 Lake Dr E, Ste 101
claimants                                                                                             Cherry Hill, NJ 08002

Notice of Appearance/Request for Notices           Motley Rice LLC                                    Attn: Joseph F. Rice                    843-216-9290    jrice@motleyrice.com                     Email
Counsel for various child sexual abuse tort                                                           28 Bridgeside Blvd
claimants                                                                                             Mt Pleasant, SC 29464

Notice of Appearance/Request for Notices           Nagel Rice LLP                                     Attn: Bradley L Rice                    973-618-9194    brice@nagelrice.com                      Email
Counsel for Jack Doe, Creditor and Defendant in                                                       103 Eisenhower Pkwy
Adversary Case                                                                                        Roseland, NJ 07068

Notice of Appearance and Request for Notices       Napoli Shkolnnik PLLC                              Attn: R. Joseph Hrubiec                                 RHrubiec@NapoliLaw.com                   Email
Counsel to Claimant J.M.                                                                              919 N Market St, Ste 1801
                                                                                                      Wilmington, DE 19801
Notice of Appearance/Request for Notices Counsel Nelson Comis Kettle & Kinney, LLP                    A n: William E. Winﬁeld                 805-604- 4150   wwinfield@calattys.com                   Email
for Ventura County Council of BSA                                                                     300 E Esplande Dr, Ste 1170
                                                                                                      Oxnard, CA 93036
Notice of Appearance/Request for Notices           Nelson Mullins Riley & Scarborough LLP             A n: David Barnes, Jr                   202-689-2860    david.barnes@nelsonmullins.com           Email
Counsel for Indian Waters Council                                                                     101 Cons tu on Ave NW, Ste 900
                                                                                                      Washington, DC 20001
Notice of Appearance/Request for Notices           Nicolaides Fink Thorpe Michaelides Sullivan LLP    Attn: Matthew S. Sorem                  312-585-1401    msorem@nicolaidesllp.com                 Email
Counsel for Allianz Global Risks US Insurance                                                         10 S. Wacker Dr., 21st Floor
Company                                                                                               Chicago, IL 60606

Notice of Appearance/Request for Notices           Norton Rose Fulbright Us LLP                       Attn: Louis R. Strubeck, Jr.                            louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National                                                             1301 Ave of the Americas
Association                                                                                           New York, NY 10019-6022

Notice of Appearance/Request for Notices           Norton Rose Fulbright Us LLP                       Attn: Louis R. Strubeck, Jr             214-855-8200    louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National                                                             Attn: Kristian W. Gluck                                 kristian.gluck@nortonrosefulbright.com
Association                                                                                           Attn: Ryan E. Manns                                     ryan.manns@nortonrosefulbright.com
                                                                                                      2200 Ross Avenue, Suite 3600
                                                                                                      Dallas, TX 75201-7933
Notice of Appearance and Request for Notices       Nye, Stirling, Hale & Miller LLP                   Attn: Joel M. Walker                    412-857-5350    jmwalker@nshmlaw.com                     Email
Counsel for various child sexual abuse tort                                                           1145 Bower Hill Rd, Ste 104
claimants                                                                                             Pittsburgh, PA 15243
Notice of Appearance and Request for Notices       O’Connor Playdon Guben & Inouye LLP                Attn: Jerrold K. Guben                  808-531-8628    JKG@opgilaw.com                          Email
Counsel to Boy Scouts of America for Hawaii and                                                       Makai Tower, Ste 2400
Guam Chapter                                                                                          733 Bishop St
                                                                                                      Honolulu, HI 96813
Notice of Appearance/Request for Notices          O’Melveny & Myers LLP                               A n: Tancred Schiavoni                                                                           First Class Mail
Counsel to for Century Indemnity Company, as                                                          Times Square Tower
successor to Cigna Specialty Insurance Company                                                        7 Times Square
f/k/a California Union Insurance Company, and CCI                                                     New York, NY 10036-6537
Insurance Company as successor to Insurance
Company of North America, et al.




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                    Page 4 of 7
                                              Case 20-10343-LSS                                     Doc 1892                     Filed 12/31/20           Page 7 of 11
                                                                                                                  Exhibit A
                                                                                                            Core/2002 Service List
                                                                                                           Served as set forth below

                    Description                                              Name                                           Address              Fax                          Email            Method of Service
Notice of Appearance/Request for Notices              Office of the Attorney General                 Attn: Christopher S. Murphy          512-936- 1409   christopher.murphy@oag.texas.gov   Email
Counsel for the Texas Workforce Commission                                                           Attn: Sherri K. Simpson                              sherri.simpson@oag.texas.gov
                                                                                                     Bankruptcy & Collections Division
                                                                                                     P.O. Box 12548
                                                                                                     Austin, TX 78711-2548
Core Parties                                          Office of the United States Trustee            Attn: David L. Buchbinder            302-573-6497    david.l.buchbinder@usdoj.gov       Email
Office of the United States Trustee                                                                  Attn: Hannah Mufson McCollum                         hannah.mccollum@usdoj.gov
                                                                                                     844 King St, Suite 2207
                                                                                                     Lockbox 35
                                                                                                     Wilmington, DE 19801
Notice of Appearance/Request for Notices              Pachulski Stang Ziehl & Jones LLP              Attn: James I. Stang                 302-652-4400    jstang@pszjlaw.com                 Email
Counsel to the Tort Claimants' Committee                                                             Attn: Linda F. Cantor                                lcantor@pszjlaw.com
                                                                                                     10100 Santa Monica Blvd, 13th Fl
                                                                                                     Los Angeles, CA 90067-4003
Notice of Appearance/Request for Notices              Pachulski Stang Ziehl & Jones LLP              Attn: Robert Orgel                   302-652-4400    rorgel@pszjlaw.com                 Email
Counsel for the Tort Claimants' Committee                                                            Attn: James O'Neill                                  joneill@pszjlaw.com
                                                                                                     Attn: John Lucas                                     jlucas@pszjlaw.com
                                                                                                     Attn: Ilan Scharf                                    ischarf@pszjlaw.com
                                                                                                     919 N Market St.,17th Floor
                                                                                                     P.O. Box 8705
                                                                                                     Wilmington, DE 19899-8705
Notice of Appearance and Request for Notices          Paul Mones PC                                  Attn: Paul Mones                                     paul@paulmones.com                 Email
Counsel to Abuse Victims                                                                             13101 Washington Blvd
                                                                                                     Los Angeles, CA 90066
Notice of Appearance/Request for Notices              Pension Benefit Guaranty Corporation           Attn: Patricia Kelly, CFO            202-326-4112    kelly.patricia@pbgc.Gov            Email
Counsel for the Pension Benefit Guaranty                                                             Attn: Cassandra Burton, Attorney                     burton.cassandra@pbgc.gov
Corporation                                                                                          Attn: Craig Fessenden                                fessenden.craig@pbgc.gov
                                                                                                     1200 K St NW
                                                                                                     Washington, DC 20005
Notice of Appearance and Request for Notices        Perdue, Brandon, Fielder, Collins & Mott, LLP    Attn: John T. Banks                  512-302-1802    jbanks@pbfcm.com                   Email
Counsel for Burleson County Tax Office, Luling ISD                                                   3301 Northland Dr, Ste 505
Tax Office, Colorado County Tax Office, Fayette                                                      Austin, TX 78731
County Tax Office, Milano ISD Tax Office, and Gause
ISD Tax Office
Notice of Appearance/Request for Notices            Pfau Cochran Vertetis Amala PLLC                 Attn: Michael T. Pfau                206-623-3624    michael@pcvalaw.com                Email
Counsel for Various Tort Claimants                                                                   Attn: Jason P. Amala                                 jason@pcvalaw.com
                                                                                                     Attn: Vincent T. Nappo                               vnappo@pcvalaw.com
                                                                                                     403 Columbia Street, Suite 500
                                                                                                     Seattle, WA 98104
Notice of Appearance/Request for Notices              Phillips Lytle LLP                             Attn: Angela Z Miller                716-852-6100    amiller@phillipslytle.com          Email
Counsel for Pearsons Education, Inc. and NSC                                                         One Canalside, 125 Main St
Pearsons, Inc.                                                                                       Buffalo, NY 14203,
ENR                                                   Raul Diaz                                                                                           rauldiaz2503@gmail.com             Email
Notice of Appearance/Request for Notices              Reed Smith LLP                                 Attn: Kurt F. Gwynne                 302-778-7575    kgwynne@reedsmith.com              Email
Counsel to the Official Committee of Unsecured                                                       Attn: Katelin A. Morales                             kmorales@reedsmith.com
Creditors                                                                                            120 N Market St, Ste 1500
                                                                                                     Wilmington, DE 19801
Notice of Appearance/Request for Notices              Reger Rizzo & Darnall LLP                      A n: Louis J. Rizzo, Jr                              lrizzo@regerlaw.com                Email
Counsel for Travelers Casualty and Surety                                                            1521 Concord Pike, Ste 305
Company, Inc. (fka Aetna Casualty & Surety                                                           Brandywine Plaza West
Company), St. Paul Surplus Lines Insurance                                                           Wilmington, DE 19803
Company, and Gulf Insurance Company



Notice of Appearance/Request for Notices             Richards, Layton & Finger, PA                   Attn: Michael Merchant               302-651-7701    merchant@rlf.com                   Email
Counsel for The Church of Jesus Christ of Latter-day                                                 Attn: Brett Haywood                                  haywood@rlf.com
Saints                                                                                               One Rodney Square
                                                                                                     920 N King St
                                                                                                     Wilmington, DE 19801
*NOA - Counsel for Courtney and Stephen Knight,       Schnader Harrison Segal & Lewis LLP            Attn: Richard A. Barkasy, Esq.       302-888-1696    rbarkasy@schnader.com              Email
Jointly as the Surviving Parents of E.J.K., a Minor                                                  Attn: Kristi J. Doughty, Esq.                        kdoughty@schnader.co
Child
Notice of Appearance/Request for Notices              Seitz, Van Ogtrop & Green, P.A.                Attn: R. Karl Hill                   302-888- 0606   khill@svglaw.com                   Email
Counsel for Liberty Mutual Insurance Company                                                         222 Delaware Ave, Ste 1500
                                                                                                     Wilmington, DE 19801
Notice of Appearance/Request for Notices              Sequoia Council of Boy Scouts, Inc.            Attn: Michael Marchese                               michael.marchese@scouting.org      Email
Sequoia Council of Boy Scouts, Inc.                                                                  6005 N. Tamera Avenue
                                                                                                     Fresno, CA 93711
Notice of Appearance/Request for Notices         Shipman & Goodwin LLP                               Attn: James P. Ruggeri               202-469-7751    jruggeri@goodwin.com               Email
Counsel for Hartford Accident and Indemnity                                                          Attn: Joshua D. Weinberg                             jweinberg@goodwin.com
Company, First State Insurance Company, and Twin                                                     Attn: Michele Backus Konigsberg                      mkonigsberg@goodwin.com
City Fire Insurance Company                                                                          Attn: Abigail W. Williams                            awilliams@goodwin.com
                                                                                                     1875 K St NW, Ste 600
                                                                                                     Washington, DC 20006-1251
Notice of Appearance/Request for Notices         Shipman & Goodwin LLP                               Attn: Eric S. Goldstein              860-251-5218    egoldstein@goodwin.com             Email
Counsel for Hartford Accident and Indemnity                                                          One Constitution Plaza                               bankruptcy@goodwin.com
Company, First State Insurance Company, and Twin                                                     Hartford, CT 06103-1919                              bankruptcyparalegal@goodwin.com
City Fire Insurance Company
Core Parties                                     Sidley Austin LLP                                   Attn: Blair Warner                   312-853-7036    blair.warner@sidley.com            Email
Counsel for Debtor                                                                                   Attn: Matthew Evan Linder                            mlinder@sidley.com
                                                                                                     Attn: Thomas A. Labuda, Jr.                          tlabuda@sidley.com
                                                                                                     Attn: Karim Basaria                                  kbasaria@sidley.com
                                                                                                     One South Dearborn Street
                                                                                                     Chicago, IL 60603
Core Parties                                          Sidley Austin LLP                              Attn: Jessica C. Boelter             212-839-5599    jboelter@sidley.com                Email
Counsel for Debtor                                                                                   787 Seventh Avenue
                                                                                                     New York, NY 10019




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                  Page 5 of 7
                                              Case 20-10343-LSS                                   Doc 1892                     Filed 12/31/20                    Page 8 of 11
                                                                                                                Exhibit A
                                                                                                         Core/2002 Service List
                                                                                                        Served as set forth below

                    Description                                             Name                                       Address                           Fax                         Email              Method of Service
Notice of Appearance/Request for Notices              Squire Patton Boggs (US) LLP                 Attn: Mark A. Salzberg                         202-457-6315   mark.salzberg@squirepb.com           Email
Counsel for The Domestic and Foreign Missionary                                                    2550 M St, NW
Society of the Protestant Episcopal Church in the                                                  Washington, DC 20037
United States of America



Notice of Appearance/Request for Notices              Squire Patton Boggs (US) LLP                 Attn: Travis A. McRoberts                      214-758-1550   travis.mcroberts@squirepb.com        Email
Counsel for The Domestic and Foreign Missionary                                                    2000 McKinney Ave, Ste 1700
Society of the Protestant Episcopal Church in the                                                  Dallas, TX 75201
United States of America



Notice of Appearance and Request for Notices        Stamoulis & Weinblatt LLC                      Stamoulis & Weinbla LLC                                       stamoulis@swdelaw.com                Email
Counsel to for Century Indemnity Company, as                                                       A n: Stama os Stamoulis                                       weinblatt@swdelaw.com
successor to Cigna Specialty Insurance Company                                                     A n: Richard Weinbla
f/k/a California Union Insurance Company, and CCI                                                  800 N West St, Ste 800
Insurance Company as successor to Insurance                                                        Wilmington, DE 19801
Company of North America; Chubb Custom
Insurance Company; Federal Insurance Company;
Insurance Company of North America; Pacific
Employers Insurance Company; Pacific Indemnity
Company, as successor to Texas Pacific Indemnity
Company; United States Fire Insurance Company;
Westchester Fire Insurance Company, by novation
for policies issued by Industrial Indemnity Company
and International Insurance Company; and
Westchester Surplus Lines Insurance Company

Notice of Appearance/Request for Notices             Stark & Stark, PC                             Attn: Joseph H Lemkin                          609-896-0629   jlemkin@stark-stark.com              Email
Counsel for R.L. and C.L., Plaintiffs in State Court                                               P.O. Box 5315
action pending in the Superior Court of New Jersey,                                                Princeton, NJ 08543
Essex County
Notice of Appearance and Request for Notices         Steptoe & Johnson LLP                         Attn: Harry Lee                                202-429-3902   hlee@steptoe.com                     Email
Counsel for Clarendon America Insurance Company                                                    Attn: John O’Connor                                           joconnor@steptoe.com
                                                                                                   Attn: Brett Grindrod                                          bgrindrod@steptoe.com
                                                                                                   1330 Connecticut Ave, N.W
                                                                                                   Washington, DC 20036
Notice of Appearance and Request for Notices          Straffi & Straffi, LLC                       Attn: Daniel Straffi, Jr                       732-341-3548   bkclient@straffilaw.com              Email
Counsel for the Presbyterian Church of Lakehurst                                                   670 Commons Way
                                                                                                   Toms River, NJ 08755
Notice of Appearance and Request for Notices           Sullivan Hazeltine Allinson LLC             Attn: William D. Sullivan                      302-428-8195   bsullivan@sha-llc.com                Email
Counsel to Eric Pai, as administrator of the Estate of                                             919 N Market St, Ste 420
J. Pai                                                                                             Wilmington, DE 19801
Notice of Appearance and Request for Notices           Sullivan Hill Lewin Rez & Engel, PLC        Attn: James Hill/ Christopher Hawkins          619-231-4372   Hill@SullivanHill.com                Email
Counsel for The Episcopal Diocese of San Diego                                                     Attn: Kathleen Cashman-Kramer
                                                                                                   600 B St, Ste 1700
                                                                                                   San Diego, CA 92101
Notice of Appearance/Request for Notices              Swenson & Shelley, PLLC                      Attn: Kevin D. Swenson                         855-450-8435   Kevin@swensonshelley.com             Email
Counsel for various child sexual abuse tort                                                        107 S 1470 E, Ste 201
claimants                                                                                          St George, UT 84790


Notice of Appearance/Request for Notices              Synchrony Bank                               c/o PRA Receivables Management, LLC            757-351-3257   claims@recoverycorp.com              Email
Authorized Agent for Synchrony Bank                                                                Attn: Valerie Smith
                                                                                                   P.O. Box 41021
                                                                                                   Norfolk, VA 23541
Bonds                                                 The County Commission Of Fayette County      Attn: President                                                                                    First Class Mail
                                                                                                   P.O. Box 307
                                                                                                   Fayetteville, WV 25840
Bonds                                                 The County Commission Of Fayette County      c/o Steptoe & Johnson Pllc                                                                         First Class Mail
                                                                                                   Attn: John Stump, Esq.
                                                                                                   Chase Tower - Eighth Fl
                                                                                                   707 Virginia St E.
                                                                                                   Charleston, WV 25301
Notice of Appearance and Request for Notices     The Law Office of James Tobia, LLC                Attn: James Tobia                              302-656-8053   jtobia@tobialaw.com                  Email
Counsel for Nichole Erickson and Mason Gordon, a                                                   1716 Wawaset St
minor by his mother Nichole Erickson                                                               Wilmington, DE 19806
Notice of Appearance/Request for Notices         The Law Offices of Joyce, LLC                     Attn: Michael J. Joyce                                        mjoyce@mjlawoffices.com              Email
Counsel for Arrowood Indemnity Company                                                             1225 King St.
                                                                                                   Suite 800
                                                                                                   Wilmington, DE 19801
Notice of Appearance/Request for Notices              The Neuberger Firm                           Attn: Thomas S. Neuberger                      302-655-0582   tsn@neubergerlaw.com                 Email
Counsel for Certain Claimants                                                                      Attn: Stephen J. Neuberger                                    sjn@neubergerlaw.com
                                                                                                   17 Harlech Dr.
                                                                                                   Wilmington, DE 19807
Notice of Appearance and Request for Notices          The Powell Firm, LLC                         Attn: Jason C. Powell                                         jpowell@delawarefirm.com             Email
Counsel for The Waite and Genevieve Phillips                                                       Attn: Thomas Reichert                                         treichert@delawarefirm.com
Foundation                                                                                         1201 N Orange St, Ste 500
                                                                                                   P.O. Box 289
                                                                                                   Wilmington, DE 19899
Notice of Appearance/Request for Notices              Thomas Law Office, PLLC                      Attn: Tad Thomas                               877-955-7002   tad@thomaslawoffices.com             Email
Counsel for Certain Claimants                                                                      Attn: Louis C. Schneider                                      lou.schneider@thomaslawoffices.com
                                                                                                   9418 Norton Commons Blvd, Ste 200
                                                                                                   Louisville, KY 40059
Notice of Appearance and Request for Notices          TN Dept of Labor - Bureau of Unemployment    c/o TN Attorney General's Office, Bankruptcy   615-741-3334   AGBankDelaware@ag.tn.gov             Email
Tennessee Attorney General's Office                   Insurance                                    Division
                                                                                                   Attn: Laura L. McCloud
                                                                                                   PO Box 20207
                                                                                                   Nashville, Tennessee 37202-0207




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                Page 6 of 7
                                              Case 20-10343-LSS                                 Doc 1892                      Filed 12/31/20          Page 9 of 11
                                                                                                               Exhibit A
                                                                                                        Core/2002 Service List
                                                                                                       Served as set forth below

                   Description                                          Name                                          Address                 Fax                        Email           Method of Service
Notice of Appearance/Request for Notices            Tremont Sheldon Robinson Mahoney PC          Attn: Cindy Robinson                  203-366-8503   crobinson@tremontsheldon.com     Email
Counsel for Jane Doe, Party in Interest                                                          Attn: Doug Mahoney                                   dmahoney@tremontsheldon.com
                                                                                                 64 Lyon Ter
                                                                                                 Bridgeport, CT 06604
Notice of Appearance/Request for Notices            Troutman Pepper Hamilton Sanders LLP         Attn: David M. Fournier               302-421-8390   david.fournier@troutman.com      Email
Counsel for the National Surety Corporation &                                                    Attn: Marcy J. McLaughlin Smith                      marcy.smith@troutman.com
Allianz Global Risks US Insurance Company                                                        1313 Market St, Ste 5100
                                                                                                 P.O. Box 1709
                                                                                                 Wilmington, DE 19899-1709
Notice of Appearance/Request for Notices            Troutman Pepper Hamilton Sanders LLP         Attn: Harris B. Winsberg              404-885-3900   harris.winsberg@troutman.com     Email
Counsel for the National Surety Corporation &                                                    Attn: Matthew G. Roberts                             matthew.roberts2@troutman.com
Allianz Global Risks US Insurance Company                                                        600 Peachtree St NE, Ste 3000
                                                                                                 Atlanta, GA 30308

Notice of Appearance/Request for Notices            Tune, Entrekin & White, PC                   A n: Joseph P. Rusnak                 615-244-2278   Jrusnak@tewlawfirm.com           Email
Counsel to an unidentified sexual abuse survivor                                                 315 Deaderick St, Ste 1700
                                                                                                 Nashville, TN 37238
Notice of Appearance and Request for Notices        Tybout, Redfearn & Pell                      Attn: Seth J. Reidenberg              302-658-4018   sreidenberg@trplaw.com           Email
Counsel to American Zurich Insurance Company                                                     750 Shipyard Dr, Ste 400
                                                                                                 P.O. Box 2092
                                                                                                 Wilmington, DE 19899-2092
Core Parties                                        United States Dept Of Justice                950 Pennsylvania Ave, Nw                                                              First Class Mail
                                                                                                 Room 2242
                                                                                                 Washington, DC 20530-0001
Core Parties                                        US Attorney For Delaware                     Attn: David C Weiss                   302-573-6220   usade.ecfbankruptcy@usdoj.gov    Email
                                                                                                 1007 Orange St, Ste 700
                                                                                                 P.O. Box 2046
                                                                                                 Wilmington, DE 19899-2046
Core Parties                                      Wachtell, Lipton, Rosen & Katz                 Attn: Richard Mason                   212-403-2252   rgmason@wlrk..com                Email
Counsel for Ad Hoc Committee of Local Councils of                                                Attn: Douglas Mayer                                  dkmayer@wlrk.com
the Boy Scouts of America                                                                        Attn: Joseph C. Celentino                            jccelentino@wlrk.com
                                                                                                 51 W 52nd St
                                                                                                 New York, NY 10019
Notice of Appearance and Request for Notices        Walker Wilcox Maousek LLP                    Attn: Christopher A. Wadley                          cwadley@walkerwilcox.com         Email
Counsel to for Century Indemnity Company, as                                                     1 N Franklin, Ste 3200
successor to Cigna Specialty Insurance Company                                                   Chicago, IL 60606
f/k/a California Union Insurance Company, and CCI
Insurance Company as successor to Insurance
Company of North America; Chubb Custom
Insurance Company; Federal Insurance Company;
Insurance Company of North America; Pacific
Employers Insurance Company; Pacific Indemnity
Company, as successor to Texas Pacific Indemnity
Company; United States Fire Insurance Company;
Westchester Fire Insurance Company, by novation
for policies issued by Industrial Indemnity Company
and International Insurance Company; and
Westchester Surplus Lines Insurance Company

Notice of Appearance/Request for Notices            Wanger Jones Helsley, PC                     Attn: Riley C. Walter                                rwalter@wjhattorneys.com         Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                                  265 E. River Park Circle, Suite 310
                                                                                                 Fresno, CA 93720
Notice of Appearance/Request for Notices            Ward and Smith, P.A.                         Attn: Paul A Fanning                  252-215-4077   paf@wardandsmith.com             Email
Counsel for East Carolina Council BSA, Inc.                                                      P.O. Box 8088
                                                                                                 Greenville, NC 27835-8088
Notice of Appearance/Request for Notices            White & Case LLP                             Attn: Jessica C.K. Boelter                           jessica.boelter@whitecase.com    Email
Boy Scouts of America And Delaware BSA, LLC                                                      1221 Ave of the Americas
                                                                                                 New York, NY 10020-1095


Notice of Appearance/Request for Notices            White & Case LLP                             Attn: Michael C. Andolina                            mandolina@whitecase.com          Email
Boy Scouts of America And Delaware BSA, LLC                                                      Attn: Matthew E. Linder                              mlinder@whitecase.com
                                                                                                 111 S Wacker Dr
                                                                                                 Ste 5100
                                                                                                 Chicago, IL 60606-4302
Notice of Appearance/Request for Notices            Whiteford Taylor & Preston LLC               Attn: Richard W. Riley                               rriley@wtplaw.com                Email
Counsel for Baltimore Area Council Boy Scouts of                                                 The Renaissance Centre
America, Inc.                                                                                    405 North King Street, Suite 500
                                                                                                 Wilmington, Delaware 19801
Notice of Appearance/Request for Notices            Whiteford Taylor & Preston LLP               Attn: Todd M. Brooks                                 tbrooks@wtplaw.com               Email
Counsel for Baltimore Area Council Boy Scouts of                                                 Seven Saint Paul Street, 15th Floor
America, Inc.                                                                                    Baltimore, Maryland 21202-1626
Notice of Appearance and Request for Notices        Wilks Law, LLC                               Attn: David E. Wilks                                 dwilks@wilks.law                 Email
Counsel for Interested Parties Andrew Van Arsdale                                                4250 Lancaster Pike, Ste 200
and Timothy Kosnoff                                                                              Wilmington, DE 19805
Notice of Appearance/Request for Notices            Wilmer Cutler Pickering Hale and Dorr LLP    Attn: Craig Goldblatt                 202-663-6363   craig.goldblatt@wilmerhale.com   Email
Counsel for the Columbia Casualty Company and                                                    1875 Pennsylvania Ave NW
The Continental Insurance Company                                                                Washington, DC 20006
Notice of Appearance/Request for Notices            Womble Bond Dickinson (US) LLP               Attn: Matthew Ward                    302-252-4330   matthew.ward@wbd-us.com          Email
Counsel for JPMorgan Chase Bank, National                                                        Attn: Morgan Patterson                               morgan.patterson@wbd-us.com
Association                                                                                      1313 N Market St, Ste 1200
                                                                                                 Wilmington, DE 19801
Core Parties                                        Young Conaway Stargatt & Taylor              Attn: James L. Patton, Jr             302-576-3325   jpatton@ycst.com                 Email
Counsel for Prepetition Future Claimants’                                                        Attn: Robert Brady                                   rbrady@ycst.com
Representative                                                                                   Attn: Edwin Harron                                   eharron@ycst.com
                                                                                                 Rodney Square
                                                                                                 1000 N King St
                                                                                                 Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                               Page 7 of 7
Case 20-10343-LSS   Doc 1892   Filed 12/31/20   Page 10 of 11

                     EXHIBIT B
                                  Case 20-10343-LSS                         Doc 1892                Filed 12/31/20          Page 11 of 11
                                                                                        Exhibit B
                                                                                   Additional Service List
                                                                                  Served as set forth below

                   Description                                   Name                                             Address              Email            Method of Service
Attorneys for Evanston Insurance Company   Brownstein Hyatt Farber Schreck, LLP              Attn: Michael J. Pankow           mpankow@bhfs.com       Email

Attorneys for Evanston Insurance Company   Brownstein Hyatt Farber Schreck, LLP              Attn: Joshua M. Hantman           jhantman@bhfs.com      Email

Attorneys for Evanston Insurance Company   Brownstein Hyatt Farber Schreck, LLP              Attn: Andrew J. Roth-Moore        aroth-moore@bhfs.com   Email

Additional Party                           Glaciers Edge Council 620                         Po Box 14135                                             First Class Mail
                                                                                             Madison, WI 53708-0135
Additional Party                           Glacier's Edge Council, Inc.                      Attn: Marvin Smith                                       First Class Mail
                                                                                             5846 Manufactures Dr
                                                                                             Madison, WI 53704




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                         Page 1 of 1
